— Order affirmed, with ten dollars costs and disbursements. Memorandum: No personal service of the summons and complaint in the foreclosure action was made on the respondent Ferrar. The entry of a deficiency judgment against him, therefore, was absolutely void for lack of jurisdiction of his person. The Supreme Court has inherent power to vacate a judgment so entered. (Civ. Prac. Act, § 1083; Matter of Rudgers, 250 App. Div. 359; Matter of Battalico v. Knickebocker Fireproofing Co., Id. 258; motion for leave to appeal denied, 274 N. Y. 641; Kamp v. Kamp, 59 id. 212.) Nor has Ferrar appeared generally in this action so as to give the court jurisdiction. (Noble v. Crandall, 49 Hun, 474.) All concur. (The order amends a judgment in a foreclosure action.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.